

Kewaunee Scientific Corporation
EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”) is made and entered into as of October
18, 2017 (the “Effective Date”), by and between Bhoopathy Sathymurthy
(“Executive”) and Kewaunee Labway India Pvt. Ltd., a Bengaluru, India entity
(the “Company,” together with Executive, the “Parties”). Each company or other
trade or business that “controls,” is “controlled by,” or is “under common
control with,” the Company within the meaning of Rule 405 of Regulation C under
the U.S. Securities Act of 1933, as amended (including Kewaunee Scientific
Corporation, a Delaware corporation (“KEQU”)), is an “Affiliate.”
This Agreement is being made because the Company desires to continue to employ
Executive on the terms and conditions set forth herein and Executive desires to
continue to be employed by the Company on such terms and conditions. Therefore,
in consideration of the mutual covenants, promises, and obligations set forth in
this Agreement, the Parties agree as follows:
1. Term. Executive’s employment under this Agreement will be effective as of the
Effective Date and will continue until terminated pursuant to Section 6. The
period during which Executive is employed by the Company hereunder is the
“Term.”
2. Positions and Duties.
2.1 Positions. During the Term, Executive will serve as: (a) Managing Director
of the Company; (b) Managing Director of Kewaunee Scientific Corporation India
Pvt. Ltd., a Bengaluru, India entity; (c) Vice President of Kewaunee Scientific
Corporation Singapore Pte. Ltd., a Singapore entity; and (d) advisor to Koncepo
Scientech International Private Limited (“Koncepo”), reporting for each position
to the Chief Executive Officer of KEQU (the “KEQU CEO”) and the Company’s Board
of Directors (the “Board”). In these positions, Executive will have such duties,
authority, and responsibilities as determined from time to time by the KEQU CEO
or the Board, which duties, authority, and responsibilities will be consistent
with Executive’s positions. Executive will, if requested, also serve as an
officer or director of any Affiliate, in each case for no additional
compensation.
2.2 Duties. During the Term, Executive will devote all of his business time and
attention to the performance of his duties hereunder and will not engage in any
other business, profession, or occupation for compensation or otherwise that
would conflict or interfere with the performance of such duties either directly
or indirectly without the prior written consent of the Board.
3. Place of Performance. The principal place of Executive’s employment will be
the Company’s principal executive office, currently located in Bengaluru, India.
Executive may be required to travel substantially on Company business during the
Term.
4. Compensation.
4.1 Salary. The Company will pay Executive a gross annual salary on a
cost-tocompany basis of the Indian Rupee equivalent of US$167,104, payable in
monthly installments in accordance with the Company’s customary payroll
practices and applicable wage payment laws. Executive’s gross annual salary will
be reviewed at least annually by the Board and the Board may, but will not be
required to, increase the gross annual salary during the Term. Executive’s gross
annual salary, as in effect from time to time, is hereinafter referred to as the
“Salary.”
4.2 Annual Bonus.
(a) For each fiscal year of the Term, Executive will be eligible to receive an
annual bonus (the “Annual Bonus”). As of the Effective Date, Executive’s target
Annual Bonus opportunity will be equal to 35% of Salary (the “Target Bonus”),
and will be payable based on the achievement of corporate and individual
performance goals established by the Board; provided that, depending on results,
Executive’s actual Annual Bonus may be higher or lower than the Target Bonus, as
determined by the Board.
(b) The Annual Bonus, if any, will be paid within two and a half months after
the end of the applicable fiscal year.
(c) The Annual Bonus will be subject to the terms of any Company or Affiliate
annual bonus plan under which it may be granted.
(d) In order to be eligible to receive an Annual Bonus, Executive must be
employed by the Company on (and notice of employment termination must not have
been provided before) the date that the Annual Bonus is paid.
(e) The maximum amount of the Annual Bonus for any fiscal year will be 52.5% of
Salary.
4.3 Employee Benefits. During the Term, Executive will be entitled to
participate in all employee benefit plans, practices, and programs maintained by
the Company, as in effect from time to time (collectively, the “Employee Benefit
Plans”), to the extent consistent with applicable law and the terms of the
applicable Employee Benefit Plans. The Company reserves the right to amend or
cancel any Employee Benefit Plans at any time in its sole discretion, subject to
the terms of the Employee Benefit Plans and applicable law.
4.4 Business Expenses. Executive will be entitled to reimbursement for all
reasonable and necessary out-of-pocket business, entertainment, and travel
expenses incurred by Executive in connection with the performance of Executive’s
duties hereunder in accordance with the Company’s expense reimbursement policies
and procedures.
4.5 Clawback. Notwithstanding any other provision in this Agreement, any
compensation paid to Executive pursuant to this Agreement or otherwise by the
Company or any Affiliate that is subject to recovery under any law, government
regulation, or stock exchange listing requirement, will be subject to such
deductions and clawback as may be required to be made pursuant to such law,
government regulation, or stock exchange listing requirement (or any policy
adopted by the Company or any Affiliate pursuant to any such law, government
regulation, or stock exchange listing requirement).
5. Company Policies:
5.1 Executive will be bound by all policies and procedures of the Company and
the Affiliates (including those contained in any applicable employee handbook)
as may be drafted, revised, amended, or updated from time to time by the Company
or any Affiliate.
5.2 Executive may be entitled to receive certain compensation under the
Employees’ Compensation Act, 1923 (if applicable) if any personal injury is
caused to Executive by way of an accident arising out of and in the course of
Executive’s employment with the Company, unless the payment obligation is
covered by the insurance policies taken by the Company or an Affiliate on
Executive’s behalf.
5.3 The Company provides for maternity benefits to eligible employees in
accordance with the Maternity Benefit Act, 1961 (as applicable). Executive
acknowledges that the Company has established, and has made and will continue to
make available to Executive, policies that offer further information regarding
such Act.
6. Termination of Employment. The Term and Executive’s employment hereunder may
be terminated by either Party at any time and for any reason. Upon termination
of Executive’s employment during the Term, Executive will be entitled to the
compensation and benefits described in this Section 6 and will have no further
rights to any compensation or any other benefits under this Agreement from the
Company or any Affiliate.


6.1 For Cause or without Good Reason.


(a) Executive’s employment hereunder may be terminated by the Company for Cause,
or by Executive without Good Reason. If such a termination occurs, Executive
will be entitled to receive the following “Accrued Benefits”:
(i) any accrued but unpaid Salary and accrued but unused leaves, which will be
paid on the pay date immediately following the Termination Date in accordance
with the Company’s customary payroll procedures;
(ii) reimbursement for unreimbursed business expenses properly incurred by
Executive, which will be subject to and paid in accordance with the Company’s
expense reimbursement policy; and
(iii) such employee benefits, if any, to which Executive may be entitled under
the Employee Benefit Plans as of the Termination Date; provided that, in no
event will Executive be entitled to any payments in the nature of severance or
termination payments except as specifically provided herein.
(b) “Cause” means (i) the commission of any act by Executive constituting
financial dishonesty against the Company or any Affiliate (which act would be
chargeable as a crime under applicable law); (ii) Executive’s engaging in any
other act of dishonesty, fraud, intentional misrepresentation, moral turpitude,
illegality, or harassment that would
(A) materially adversely affect the business or the reputation of the Company or
any Affiliate with their respective current or prospective customers, suppliers,
lenders, or other third parties with whom such entity does or might do business
or (B) expose the Company or any Affiliate to a risk of civil or criminal legal
damages, liabilities, or penalties; (iii) the repeated failure by Executive to
follow the directives of the KEQU CEO, the Board, or any of their delegates;
(iv) any material misconduct, violation of the Company’s or an Affiliate’s
policies, or willful and deliberate non-performance of duty by Executive in
connection with the business affairs of the Company or any Affiliate; or
(v) any violation by Executive of (A) the U.S. Foreign Corrupt Practices Act of
1977, as amended, or any similar state, local, or foreign law or regulation, (B)
any applicable federal, state, or local anti-corruption law or regulation, or
(C) any applicable federal, state, or local anti-bribery law or regulation. A
termination for Cause will be deemed to include a determination by the Company
or any Affiliate following Executive’s termination that circumstances existing
prior to the termination would have entitled the Company to have terminated
Executive’s employment for Cause. All rights Executive has or may have under
this Agreement will be suspended automatically during the pendency of any
investigation by the Company or any Affiliate, or during any negotiations
between the Parties, regarding any actual or alleged act or omission by
Executive of the type described in this definition of Cause.
(c) “Good Reason” means any of the following actions if taken without
Executive’s prior consent: (i) any material failure by the Company to pay
Executive his Salary; (ii) a substantial reduction or diminution in Executive’s
titles, responsibilities, or duties, except in accordance with this Agreement;
or (iii) any relocation of Executive’s principal place of business of 30 miles
or more; provided that, in each case, not more than 30 days following the
occurrence of the event Executive provides written notice to the Company
containing (A) Executive’s belief that Good Reason exists and (B) a description
of the circumstances believed to constitute Good Reason; and provided, further,
that if the circumstances may reasonably be remedied, the Company will have 30
days following receipt of notice to Executive to effect such remedy. If the
circumstances are not remedied within that 30-day period, Executive will be
permitted to terminate for Good Reason during the 30-day period that ends on the
earlier of (1) the end of the Company’s 30-day cure period and (2) the delivery
of written notice from the Company that it does not intend to cure such
circumstances. In the event that Executive does not terminate during such
period, Executive will be deemed to have accepted such circumstances and will no
longer be permitted to terminate for Good Reason due to those circumstances.
6.2 Without Cause or for Good Reason. The Term and Executive’s employment
hereunder may be terminated by Executive for Good Reason or by the Company
without Cause. If such a termination occurs, Executive will be entitled to
receive the Accrued Benefits and, subject to Executive’s compliance with Section
7, Section 8, Section 9, and Section 10 and his execution of a release of claims
in favor of the Company, all of the Affiliates, and their respective officers
and directors in a form provided by the Company (the “Release”) and such Release
becoming effective within 52 days following the Termination Date (such 52-day
period, the “Release Execution Period”), Executive will be entitled to receive
the following:
(a) equal installment payments payable in accordance with the Company’s normal
payroll practices, but no less frequently than monthly, which are in the
aggregate equal to one times the sum of Executive’s Salary and Target Bonus for
the year in which the Termination Date occurs, which will begin within 60 days
following the Termination Date.
6.3 Death or Disability.
(a) Executive’s employment hereunder will terminate automatically upon
Executive’s death during the Term, and the Company may terminate Executive’s
employment on account of Executive’s Disability. If such a termination occurs,
Executive (or Executive’s estate and/or beneficiaries, as the case may be) will
be entitled to receive the Accrued Benefits and, subject to Executive’s
compliance with Section 7, Section 8, Section 9, and Section 10 and his
execution of a Release and the Release becoming effective during the Release
Execution Period, Executive will be entitled to receive a lump sum payment equal
to the product of: (A) Executive’s Target Bonus for the year in which the
Termination Date occurs and (B) a fraction, the numerator of which is the number
of days Executive was employed by the Company during the year in which the
Termination Date occurs and the denominator of which is the number of days in
such year, which will be paid within 60 days following the Termination Date.
(b) Notwithstanding any other provision in this Agreement, all payments made in
connection with Executive’s Disability will be provided in a manner consistent
with federal and state law.
(c) “Disability” means Executive is unable to perform each of the essential
duties of his position by reason of a medically determinable physical or mental
impairment that is potentially permanent in character or that can be expected to
last for a continuous period of not less than 12 months.


6.4 Notice of Termination. Any termination of Executive’s employment hereunder
by either Party during the Term (other than termination due to Executive’s
death) must be communicated by written notice of termination (“Notice of
Termination”). The Notice of Termination must specify:
(a) The termination provision of this Agreement relied upon;
(b) To the extent applicable, the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated; and
(c) The applicable Termination Date.


6.5 Termination Date. Executive’s “Termination Date” will be:
(a) If Executive’s employment hereunder terminates on account of Executive’s
death, the date of Executive’s death;
(b) If Executive’s employment hereunder is terminated on account of Executive’s
Disability, the date that it is determined that Executive has a Disability;
(c) If the Company terminates Executive’s employment hereunder for Cause, the
date the Notice of Termination is delivered to Executive;
(d) If the Company terminates Executive’s employment hereunder without Cause,
the date specified in the Notice of Termination; and
(e) If Executive terminates his employment hereunder with or without Good
Reason, the date specified in the Notice of Termination.


6.6 Resignation of All Other Positions. Upon termination of Executive’s
employment hereunder for any reason, Executive will be deemed to have resigned
upon the Termination Date from all positions that Executive holds as an officer
or member of the board of directors (or a committee thereof) of the Company and
all of the Affiliates.
1.
Cooperation. Certain matters in which Executive will be involved during the Term
may necessitate Executive’s cooperation in the future. Accordingly, following
the termination of Executive’s employment for any reason, to the extent
reasonably requested by the Company, Executive will cooperate with the Company
in connection with matters arising out of Executive’s service to the Company;
provided that, the Company will make reasonable efforts to minimize disruption
of Executive’s other activities. The Company will reimburse Executive for
reasonable expenses incurred in connection with such cooperation.

2.
Confidential Information. Executive understands and acknowledges that during the
Term, he will have access to and learn about Confidential Information.



8.1 Confidential Information Defined.
(a) Definition. “Confidential Information” includes all information not
generally known to the public in spoken, printed, electronic, or any other form
or medium relating directly or indirectly to business processes, practices,
methods, policies, plans, publications, documents, research, operations,
services, strategies, techniques, agreements, contracts, terms of agreements,
transactions, potential transactions, negotiations, pending negotiations,
know-how, trade secrets, computer programs, computer software, applications,
operating systems, software design, web design, workin-process, databases,
manuals, records, articles, systems, material, sources of material, supplier
information, vendor information, financial information, results, accounting
information, accounting records, legal information, marketing information,
advertising information, pricing information, credit information, design
information, payroll information, staffing information, personnel information,
employee lists, supplier lists, vendor lists, developments, reports, internal
controls, security procedures, graphics, drawings, sketches, market studies,
sales information, revenue, costs, formulae, notes, communications, algorithms,
product plans, designs, styles, models, ideas, audiovisual programs, inventions,
unpublished patent applications, original works of authorship, discoveries,
experimental processes, experimental results, specifications, customer
information, customer lists, client information, client lists, manufacturing
information, factory lists, distributor lists, and buyer lists of the Company or
any Affiliate or any existing or prospective customer, supplier, investor, or
other associated third party of the Company or any Affiliate, or of any other
person or entity that has entrusted information to the Company or any Affiliate
in confidence.
Executive understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.
Executive understands that Confidential Information includes information
developed by him in the course of his employment by the Company as if the
Company furnished the same Confidential Information to Executive in the first
instance. Confidential Information does not include information that is
generally available to and known by the public at the time of disclosure to
Executive; provided that such disclosure is through no direct or indirect fault
of Executive or person(s) acting on Executive’s behalf.


(b) Company Creation and Use of Confidential Information. Executive understands
and acknowledges that the Company and the Affiliates have invested, and continue
to invest, substantial time, money, and specialized knowledge into developing
their resources, creating customer bases, generating customer and potential
customer lists, training their employees, and improving their offerings in the
field of design, manufacture, and installation of laboratory, healthcare, and
technical furniture products and services. Executive understands and
acknowledges that as a result of these efforts, the Company and the Affiliates
have created, and continue to use and create, Confidential Information. This
Confidential Information provides the Company and the Affiliates with a
competitive advantage over others in the marketplace.
(c) Disclosure and Use Restrictions. Executive will, during the course of
employment and at all times after the Termination Date: (i) treat all
Confidential Information as strictly confidential; (ii) not directly or
indirectly disclose, publish, communicate, or make available Confidential
Information, or allow it to be disclosed, published, communicated, or made
available, in whole or part, to any entity or person whatsoever (including other
employees of the Company or any Affiliate) not having a need to know and
authority to know and use the Confidential Information in connection with the
business of the Company or an Affiliate and, in any event, not to anyone outside
of the direct employ of the Company or an Affiliate except as required in the
performance of Executive’s authorized employment duties to the Company acting on
behalf of the Company (and then, such disclosure will be made only within the
limits and to the extent of such duties); and (iii) not access or use any
Confidential Information, and not copy any documents, records, files, media, or
other resources containing any Confidential Information, or remove any such
documents, records, files, media, or other resources from the premises or
control of the Company or any Affiliate, except as required in the performance
of Executive’s authorized employment duties to the Company acting on behalf of
the Company (and then, such disclosure will be made only within the limits and
to the extent of such duties). Nothing herein will be construed to prevent
disclosure of Confidential Information as may be required by applicable law or
regulation, or pursuant to the valid order of a court of competent jurisdiction
or an authorized government agency; provided that the disclosure does not exceed
the extent of disclosure required by such law, regulation, or order. Executive
will promptly provide written notice of any such order to the Board.


9. Restrictive Covenants.
9.1 Acknowledgement. Executive understands that the nature of Executive’s
position gives him access to and knowledge of Confidential Information and
places him in a position of trust and confidence with the Company and the
Affiliates. Executive understands and acknowledges that the services he provides
to the Company and the Affiliates are unique, special, or extraordinary.
Executive further understands and acknowledges that the Company’s ability to
reserve these for the exclusive knowledge and use of the Company and the
Affiliates is of great competitive importance and commercial value to the
Company and the Affiliates, and that improper use or disclosure by Executive is
likely to result in unfair or unlawful competitive activity.
9.2 Non-Competition. Because of the Company’s legitimate business interest as
described herein and the good and valuable consideration offered to Executive,
during the Term and for the six months, to run consecutively, beginning on the
last day of Executive’s employment with the Company, for any reason or no reason
and whether employment is terminated at the option of Executive or the Company,
Executive will not engage in Prohibited Activity within Asia. “Prohibited
Activity” is activity in which Executive contributes his knowledge, directly or
indirectly, in whole or in part, as an employee, employer, owner, operator,
manager, advisor, consultant, agent, employee, partner, director, shareholder,
officer, volunteer, intern, or any other similar capacity to an entity engaged
in the same or similar business as the Company or any Affiliate, including those
engaged in the business of the design, manufacture, and installation of
laboratory, healthcare, and technical furniture products or services. Prohibited
Activity also includes activity that may require or inevitably requires
disclosure of trade secrets, proprietary information, or Confidential
Information.
This Section 9 does not in any way restrict or impede Executive from exercising
protected rights to the extent that such rights cannot be waived by agreement,
or from complying with any applicable law or regulation or a valid order of a
court of competent jurisdiction or an authorized government agency, provided
that such compliance does not exceed that required by the law, regulation, or
order. Executive must promptly provide written notice of any such order to the
Board.
9.3 Non-Solicitation of Employees. Executive will not directly or indirectly
solicit, hire, recruit, attempt to hire or recruit, or induce the termination of
employment of any employee of the Company or any Affiliate during the Term and
for the two years, to run consecutively, beginning on the last day of
Executive’s employment with the Company.
9.4 Non-Solicitation of Customers. Executive understands and acknowledges that
because of Executive’s experience with and relationship to the Company, he will
have access to and learn about much or all of the Company’s and the Affiliates’
customer information. “Customer Information” includes names, phone numbers,
addresses, e-mail addresses, order history, order preferences, chain of command,
pricing information, and other information identifying facts and circumstances
specific to the customer and relevant to sales or services.
Executive understands and acknowledges that loss of these customer relationships
or goodwill will cause significant and irreparable harm.
Executive, during the Term and for the two years, to run consecutively,
beginning on the last day of Executive’s employment with the Company, will not
directly or indirectly solicit, contact (including via e-mail, regular mail,
express mail, telephone, fax, or instant message), attempt to contact, or meet
with the Company’s current, former, or prospective customers for purposes of
offering or accepting goods or services similar to or competitive with those
offered by the Company.
This restriction will only apply to:
(a) Customers or prospective customers Executive contacted in any way during the
past 12 months;
(b) Customers about whom Executive has trade secret or confidential information;
(c) Customers who became customers during Executive’s employment with the
Company; and
(d) Customers about whom Executive has information that is not available
publicly.




10. Non-Disparagement. Executive will not at any time make, publish, or
communicate to any person or entity or in any public forum any defamatory or
disparaging remarks, comments, or statements concerning the Company or the
Affiliates, or any of their employees, officers, existing or prospective
customers, suppliers, investors, or other associated third parties.
This Section 10 does not, in any way, restrict or impede Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation, or order. Executive will promptly provide written notice of any such
order to the Board.
11. Acknowledgement. Executive acknowledges that the services to be rendered by
him to the Company and the Affiliates are of a special and unique character;
that Executive will obtain knowledge and skills relevant to the Company’s and
the Affiliates’ industry, methods of doing business, and marketing strategies by
virtue of Executive’s employment; and that the restrictive covenants and other
terms and conditions of this Agreement are reasonable and reasonably necessary
to protect the legitimate business interest of the Company and the Affiliates.
Executive further acknowledges that the amount of his compensation reflects, in
part, his obligations and the Company’s rights under Section 7, Section 8,
Section 9, and Section 10; that he has no expectation of any additional
compensation, royalties, or other payment of any kind not otherwise referenced
herein in connection herewith; and that he will not be subject to undue hardship
by reason of his full compliance with the terms and conditions of Section 7,
Section 8, Section 9, or Section 10 or the Company’s enforcement thereof.
12. Remedies. In the event of a breach or threatened breach by Executive of
Section 8, Section 9, or Section 10, Executive consents that the Company will be
entitled to seek, in addition to other available remedies, a temporary or
permanent injunction or other equitable relief against such breach or threatened
breach from any court of competent jurisdiction, without the necessity of
showing any actual damages or that money damages would not afford an adequate
remedy, and without the necessity of posting any bond or other security. The
aforementioned equitable relief will be in addition to, not in lieu of, legal
remedies, monetary damages, or other available forms of relief.
13. Proprietary Rights.


13.1 Work Product. Executive acknowledges that all right, title, and interest in
and to all writings, works of authorship, technology, inventions, discoveries,
processes, techniques, methods, ideas, concepts, research, proposals, materials,
and all other work product of any nature whatsoever that are created, prepared,
produced, authored, edited, amended, conceived, or reduced to practice by
Executive individually or jointly with others during the period of his
employment by the Company and that relate in any way to the business or
contemplated business, products, activities, research, or development of the
Company or result from any work performed by Executive for the Company (in each
case, regardless of when or where prepared or whose equipment or other resources
is used in preparing the same), all rights and claims related to the foregoing,
and all printed, physical, and electronic copies, and other tangible embodiments
thereof (collectively, “Work Product”), as well as any and all rights in and to
U.S. and foreign
(a) patents, patent disclosures, and inventions (whether patentable or not), (b)
trademarks, service marks, trade dress, trade names, logos, corporate names,
domain names, and other similar designations of source or origin, together with
the goodwill symbolized by any of the foregoing,
(c) copyrights and copyrightable works (including computer programs), mask
works, and rights in data and databases, (d) trade secrets, know-how, and other
confidential information, and (e) all


other intellectual property rights, in each case whether registered or
unregistered and including all registrations and applications for, and renewals
and extensions of, such rights, all improvements thereto and all similar or
equivalent rights or forms of protection in any part of the world (collectively,
“Intellectual Property Rights”), will be the sole and exclusive property of the
Company.
For purposes of this Agreement, Work Product includes Company and Affiliate
information, including plans, publications, research, strategies, techniques,
agreements, documents, contracts, terms of agreements, negotiations, know-how,
computer programs, computer applications, software design, web design, work in
process, databases, manuals, results, developments, reports, graphics, drawings,
sketches, market studies, formulae, notes, communications, algorithms, product
plans, product designs, styles, models, audiovisual programs, inventions,
unpublished patent applications, original works of authorship, discoveries,
experimental processes, experimental results, specifications, customer
information, client information, customer lists, client lists, manufacturing
information, marketing information, advertising information, and sales
information.
13.2 Work Made for Hire; Assignment. Executive acknowledges that, by reason of
being employed by the Company, to the extent permitted by law, all of the Work
Product consisting of copyrightable subject matter is “work made for hire” as
defined in 17 U.S.C. § 101 and such copyrights are therefore owned by the
Company. To the extent that the foregoing does not apply, Executive hereby
irrevocably assigns (and will assign) to the Company, for no additional
consideration, Executive’s entire right, title, and interest in and to all Work
Product and Intellectual Property Rights therein, including the right to sue,
counterclaim, and recover for all past, present, and future infringement,
misappropriation, or dilution thereof, and all rights corresponding thereto
throughout the world. Notwithstanding the provisions of Section 19(4) of the
Copyright Act, 1957, any assignment in so far as it relates to copyrightable
material will not lapse, nor will the rights transferred therein revert to
Executive, even if the Company does not exercise the rights under the assignment
within a period of one year from the date of assignment. Executive hereby agrees
to waive any right to and refrain from raising any objection or claims to the
Copyright Board with respect to any assignment, pursuant to Section 19A of the
Copyright Act, 1957. Nothing contained in this Agreement will be construed to
reduce or limit the Company’s rights, title, or interest in any Work Product or
Intellectual Property Rights so as to be less in any respect than that the
Company would have had in the absence of this Agreement.
13.3 Further Assurances; Power of Attorney. During and after his employment,
Executive agrees to reasonably cooperate with the Company to (a) apply for,
obtain, perfect, and transfer to the Company the Work Product as well as any and
all Intellectual Property Rights in the Work Product in any jurisdiction in the
world and (b) maintain, protect, and enforce the same, including giving
testimony and executing and delivering to the Company any and all applications,
oaths, declarations, affidavits, waivers, assignments, and other documents and
instruments as may be requested by the Company. Executive hereby irrevocably
grants the Company power of attorney to execute and deliver any such documents
on Executive’s behalf in his name and to do all other lawfully permitted acts to
transfer the Work Product to the Company and further the transfer, prosecution,
issuance, and maintenance of all Intellectual Property Rights therein, to the
full extent permitted by law, if Executive does not promptly cooperate with the
Company’s request (without limiting the rights the Company may have in such
circumstances by operation of law). The power of attorney is coupled with an
interest and will not be affected by Executive’s subsequent incapacity.
13.4 No License. Executive understands that this Agreement does not, and will
not be construed to, grant Executive any license or right of any nature with
respect to any Work Product or Intellectual Property Rights or any Confidential
Information, materials, software, or other tools made available to him by the
Company.
14. Security.
14.1 Security and Access. Executive will (a) comply with all Company and
Affiliate security policies and procedures as in force from time to time,
including those regarding computer equipment, telephone systems, voicemail
systems, facilities access, monitoring, key cards, access codes, Company or
Affiliate intranet, internet, social media, and instant messaging systems,
computer systems, e-mail systems, computer networks, document storage systems,
software, data security, encryption, firewalls, passwords, and any and all other
Company and Affiliate facilities, IT resources, and communication technologies
(“Facilities and Information Technology Resources”); (b) not access or use any
Facilities and Information Technology Resources except as authorized by the
Company; and (c) not access or use any Facilities and Information Technology
Resources in any manner after the termination of Executive’s employment by the
Company, whether termination is voluntary or involuntary. Executive agrees to
notify the Company promptly in the event he learns of any violation of the
foregoing by others, or of any other misappropriation or unauthorized access,
use, reproduction, or reverse engineering of, or tampering with, any Facilities
and Information Technology Resources or other Company or Affiliate property or
materials by others.
14.2 Exit Obligations. Upon (a) voluntary or involuntary termination of
Executive’s employment or (b) the Company’s request at any time during
Executive’s employment, Executive will (i) provide or return to the Company any
and all Company and Affiliate property, including keys, key cards, access cards,
identification cards, security devices, employer credit cards, network access
devices, computers, cell phones, smartphones, PDAs, pagers, fax machines,
equipment, speakers, webcams, manuals, reports, files, books, compilations, work
product, e-mail messages, recordings, tapes, disks, thumb drives or other
removable information storage devices, hard drives, negatives, and data and all
Company and Affiliate documents and materials belonging to the Company or an
Affiliate and stored in any fashion, including those that constitute or contain
any Confidential Information or Work Product, that are in the possession or
control of Executive, whether they were provided to Executive by the Company or
any of its business associates or created by Executive in connection with his
employment by the Company; and (ii) delete or destroy all copies of any such
documents and materials not returned to the Company that remain in Executive’s
possession or control, including those stored on any non-Company or Affiliate
devices, networks, storage locations, or media in Executive’s possession or
control.
15. Data Privacy. The Company may, in connection with Executive’s employment,
collect personal data, including sensitive personal data relating to Executive.
Such data may be received from Executive and some limited personal data may be
recorded directly or indirectly by internal security systems or by other means.
The Company may process such data for relevant and limited purposes. By signing
this Agreement, Executive expressly consents to the following:
(a) the collection, use, processing, and storage of sensitive personal data by
the Company for relevant and limited purposes;
(b) the transfer worldwide of personal data held about Executive by the Company
to other employees and offices of the Company’s worldwide organization and to
third parties where disclosure to such third parties is required in the normal
course of business or by law; and use of Executive’s personal images and voices
in marketing material, videos, etc.;
(c) reading and understanding the Company’s privacy policy (as may be
implemented) in relation to the collection, processing, use, storage, and
transfer of personal and sensitive data and agreeing to the terms thereof; and
(d) treating any personal data to which Executive has access in the course of
Executive’s employment strictly in accordance with Company policies and
procedures and not using any such data other than in connection with and except
to the extent necessary for the purposes for which it was disclosed to
Executive.


16. Publicity. Executive hereby irrevocably consents to any and all uses and
displays by the Company and its agents, representatives, and licensees of
Executive’s name, voice, likeness, image, appearance, and biographical
information in, on, or in connection with any pictures, photographs, audio and
video recordings, digital images, websites, television programs and advertising,
other advertising and publicity, sales and marketing brochures, books,
magazines, other publications, CDs, DVDs, tapes, and all other printed and
electronic forms and media throughout the world, at any time during or after the
period of his employment by the Company, for all legitimate commercial and
business purposes of the Company or an Affiliate (“Permitted Uses”) without
further consent from or royalty, payment, or other compensation to Executive.
Executive hereby forever waives and releases the Company and the Affiliates and
their directors, officers, employees, and agents from any and all claims,
actions, damages, losses, costs, expenses, and liability of any kind, arising
under any legal or equitable theory whatsoever at any time during or after the
period of his employment by the Company, arising directly or indirectly from the
Company’s, the Affiliates’, or their agents’, representatives’, or licensees’
exercise of their rights in connection with any Permitted Uses.
17. Governing Law: Jurisdiction and Venue. This Agreement, for all purposes,
will be construed in accordance with the laws of India without regard to
conflicts of law principles. Any action or proceeding by either of the Parties
to enforce this Agreement will be brought only in a state or federal court
located in Bengaluru. The Parties hereby irrevocably submit to the exclusive
jurisdiction of such courts and waive the defense of inconvenient forum to the
maintenance of any such action or proceeding in such venue.
18. Entire Agreement. Unless specifically provided herein, this Agreement
contains all of the understandings and representations between the Parties
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations, and warranties,
both written and oral, with respect to such subject matter. This Agreement may
be specifically enforced in court and may be cited as evidence in legal
proceedings alleging breach of this Agreement.
19. Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by Executive and by the Board or its delegate. No waiver by either of the
Parties of any breach by the other Party of any condition or provision of this
Agreement to be performed by the other Party will be deemed a waiver of any
similar or dissimilar provision or condition at the same or any prior or
subsequent time, nor will the failure of or delay by either of the Parties in
exercising any right, power, or privilege hereunder operate as a waiver thereof
to preclude any other or further exercise thereof or the exercise of any other
such right, power, or privilege.
20. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Agreement is determined to be unenforceable and thus stricken, such
determination will not affect the validity of the remainder of this Agreement,
the balance of which will continue to be binding upon the Parties with any such
modification to become a part hereof and treated as though originally set forth
in this Agreement. Any such court is expressly authorized to modify any such
unenforceable provision of this Agreement in lieu of severing such unenforceable
provision from this Agreement in its entirety, whether by rewriting the
offending provision, deleting any or all of the offending provision, adding
additional language to this Agreement, or by making such other modifications as
it deems warranted to carry out the intent and agreement of the Parties as
embodied herein to the maximum extent permitted by law. This Agreement as so
modified by the court will be binding upon and enforceable against each of the
Parties. In any event, should one or more of the provisions of this Agreement be
held to be invalid, illegal, or unenforceable in any respect, such invalidity,
illegality, or unenforceability will not affect any other provisions hereof, and
if such provision or provisions are not modified as provided above, this
Agreement will be construed as if such invalid, illegal, or unenforceable
provisions had not been set forth herein.
21. Captions; Section References. Captions and headings of the sections and
paragraphs of this Agreement are intended solely for convenience and no
provision of this Agreement is to be construed by reference to the caption or
heading of any section or paragraph. Unless stated otherwise in this Agreement,
all references to articles, sections, paragraphs, exhibits, appendices, or the
like are to articles, sections, paragraphs, exhibits, appendices, or the like in
this Agreement.
22. Counterparts. This Agreement may be executed in separate counterparts, each
of which will be deemed an original, but all of which taken together will
constitute one and the same instrument.
23. Tolling. Should Executive violate any of the terms of the restrictive
covenant obligations articulated herein, the obligation at issue will run from
the first date on which Executive ceases to be in violation of such obligation.
24. Notification to Subsequent Employer. When Executive’s employment with the
Company terminates, Executive must notify any subsequent employer of the
restrictive covenants sections contained in this Agreement. Executive will also
deliver a copy of such notice to the Company before Executive commences
employment with any subsequent employer. In addition, Executive authorizes the
Company to provide a copy of the restrictive covenants sections of this
Agreement to third parties, including Executive’s subsequent, anticipated, or
possible future employer.
25. Successors and Assigns. This Agreement is personal to Executive and may not
be assigned by Executive. Any purported assignment by Executive will be null and
void from the initial date of the purported assignment. The Company may assign
this Agreement to any successor or assign (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business or assets of the Company. This Agreement will inure to the benefit
of the Company and its permitted successors and assigns.
26. Notice. Any notice that either Party may be required or permitted to give to
the other must be in writing and may be delivered personally, by intraoffice
mail, by fax, by electronic mail or other electronic means, or via a postal
service, postage prepaid, to such electronic mail or postal address and directed
to such person as the Company may notify Executive from time to time; and to
Executive at Executive’s electronic mail or postal address as shown on the
records of the Company from time to time, or at such other electronic mail or
postal address as Executive, by notice to the Company, may designate in writing
from time to time.
27. Representations of Executive. Executive represents and warrants to the
Company that:
27.1 Executive’s employment with the Company and the performance of his duties
hereunder will not conflict with or result in a violation of, a breach of, or a
default under any contract, agreement, or understanding to which he is a party
or is otherwise bound.
27.2 Executive’s employment with the Company and the performance of his duties
hereunder will not violate any non-solicitation, non-competition, or other
similar covenant or agreement of a prior employer.
28. Withholding. The Company and each Affiliate will have the right to withhold
from any amount payable hereunder any federal, state, and local taxes in order
for the Company and all Affiliates to satisfy any withholding tax obligation
they may have under any applicable law or regulation.
29. Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the Parties will survive such expiration or
other termination to the extent necessary to carry out the intentions of the
Parties under this Agreement.
30. Acknowledgement of Full Understanding. EXECUTIVE ACKNOWLEDGES THAT HE HAS
FULLY READ AND UNDERSTANDS, AND VOLUNTARILY ENTERS INTO, THIS AGREEMENT.
EXECUTIVE ACKNOWLEDGES THAT HE HAS HAD AN OPPORTUNITY TO ASK QUESTIONS AND
CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS AGREEMENT.
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.


BHOOPATHY SATHYMURTHY
KEWAUNEE LABWAY INDIA PVT. LTD.
Sign Name:/s/ Bhoopathy Sathymurthy
Sign Name: /s/ David M. Rausch
 
 
 
 





